 In the Matter ofGEORGE BENZ SONS,INC.andWAREHOUSE EMPLOYEESUNION, LOCAL 503 (A. F. OF L.) andBENZ INSIDE PLANT EMPLOYEESASSOCIATION,PARTY OF THECONTRACTCase No. C-1580.-Decided May 29, 1940AlcoholicBeverageDistributing Industry-Settlement:stipulation providingfor compliancewith the Act,including disestablishment and abrogation ofcontract with company-dominated union-Order:entered on stipulation.Mr. Robert J. Wiener,for the Board.Mr. W. H. Smith,of St. Paul, Minn., for the respondent.Mr. Bernard L. SimmerandMr. Donald C. Casseday,of St. Paul,Minn., for the Union.Mr. Dudley; WarnerandMr. Lloyd Schmitt,of St. Paul,Minn.,for the Association.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Warehouse Employees Union, Local503, of the Brotherhood of Teamsters, Chauffeurs, Stablemen, &Helpers of N. A., affiliated with the A. F. of L., herein calledtheUnion, the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Eighteenth Region(Minneapolis,Minnesota), issued a complaint dated May 8, 1940,against George Benz Sons, Inc., St. Paul, Minnesota, herein calledthe respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaint allegedin substance that the respondent: (1) during July or August 1937,and thereafter,instigated the formation of a labor organizationknown as Benz Inside Plant Employees Association, herein calledthe-Association, and dominated and ,.interfered with its administra-24 N. L.R. B., No. 4.144 GEORGEBENZSONS, INC.145tion and contributed financial and, other, support. to it,-and otherwisefostered'and encouraged its formation and growth; (2) since July1.937 advised, urged, threatened, and warned its employees to jointhe Association and to refrain from joining or remaining membersof the Union; (3) on or about September 1, 1937, entered into anexclusivebargaining contract with the Association; and (4) by theseand other acts, interfered with, restrained, and coerced its employeesin the exerciseof the rights guaranteed in Section 7 of the Act.On May 8, 1940, the complaint, accompanied by a notice of hearing,was duly served on the respondent, on the Union, and on the Associa-tion.These parties, together with the Regional Director for theEighteenth Region, thereupon on the same day entered into a stipu-lation, subject to the Board's- approval, in settlement of the case.This stipulation provides as follows :It is hereby stipulated and agreed for the purpose, and onlyfor the purpose, of this cause by and between George Benz Sons,Inc., the Respondent herein, and Warehouse Employees Union,Local 503, of the Brotherhood of Teamsters, Chauffeurs, Stable-men & Helpers of N. A., affiliated with the A. F. of L., thecomplaining, union herein, andBenzInside Plant EmployeesAssociation, party to the contract, and Robert J. Wiener, Re-gional Director for the Eighteenth Region of the. National LaborRelations Board,.as follows :1.Charges were filed by Warehouse Employees Union, Local503,of the Brotherhood of Teamsters, Chauffeurs, Stable-men & Helpers of N. A., affiliated with the A. F. of L., with theEighteenth Regional Office of the National Labor RelationsBoard alleging that the Respondent, George Benz Sons, Inc.,had violated Section 8, subsections (1) and (2) of the NationalLabor Relations Act.Thereafter on May 8, 1940, the NationalLabor Relations Board, through Robert J. Wiener, RegionalDirector for the Eighteenth Region, duly issued its Complaintand Notice of Hearing alleging that Respondent had engaged inand was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (2) and Section 2 (6)and -(7) of the National Labor Relations Act (49 Stat. 449).The charges and the Complaint, together with the Notice ofHearing, were duly served upon the Respondent and on Ware-house Employees Union, Local No. 503, and on Benz Inside PlantEmployees Association, on May 8, 1940, and said hearing wasscheduled to begin on May 27, 1940, at the United States PostOffice and Court House, West Fifth and Market Streets, St.Paul, Minnesota.The Respondent did not file an Answer to the.Board's Complaint and hereby waives its right to file said 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnswer, but in so doing, does not admit the truth of the allega-tions of the Complaint or any of them, except where' expresslyadmitted herein, and then only for the purposes of this cause.2.The Respondent is a corporation organized under and exist-ing by virtue of the laws of the State of Minnesota.The prin-cipal offices of the Respondent are located at 367-377 GroveStreet, St. Paul, Minnesota.The Respondent owns and operatesa warehouse and place of business in St. Paul, Minnesota, atwhich it is now, and has been continuously since January 1934,engaged in the business of rectifying, bottling, storing, selling,and distributing wines, spirituous liquors, and other alcoholicbeverages.The Respondent, in the course and conduct of itsbusiness and in the operation of its warehouse in St. Paul, Minne-sota, causes and has continuously caused all of the raw materialsused by it in said business, consisting principally of whisky,brandy, wine, gin, neutral spirits, and other liquors and alcoholicbeverages and bottles, to be purchased and transported in inter-state commerce from, into, and through various and several Statesof the United States other than the State of Minnesota and fromforeign countries to the Respondent's place of business in theState of Minnesota.The aforesaid raw materials amount toapproximately $1,000,000 worth annually.The Respondent, inthe course and conduct of its business and in the operation ofitswarehouse, causes and has continuously caused large quanti-ties of the products sold and distributed by the Respondent, con-sisting principally of whiskies, wines, gins, cordials, brandies,cognacs, champagnes, liquors, and other alcoholic beverages, tobe sold and transported in ' interstate commerce from the Re-spondent's warehouse in the State of Minnesota to, through, andinto States of the United States other than the State of Minne-sota.The aforesaid products so sold and transported constituteapproximately '5 per cent of the total value of the products soldor distributed by the Respondent from its St. Paul warehouse.The total value of the products sold or distributed by the Re-spondent from the St. Paul warehouse is approximately $1,800,000worth annually.The Respondent agrees and admits that 'it isengaged in interstate commerce within the meaning of Section 2,subdivisions (6) and (7), of the National Labor Relations Act,and that Respondent is subject to the provisions of the NationalLabor Relations Act and the jurisdiction of the National Labor'Relations Board.All parties hereto expressly agree that theNational Labor Relations Board may make jurisdictional findingsbased upon facts stipulated in this paragraph and that the Boardmay find that the above-described operations of the Respondent GEORGE BENZSONS, INC.147constitute a continuous flow of trade, traffic, and commerce amongthe several States.3.All parties hereto expressly agree that the charges, Com-plaint, and Notice of Hearing referred to in paragraph 1 above,and this stipulation shall constitute the entire record in thiscause, and that said documents shall be entered in the recordherein by filing with the Chief Trial Examiner of the NationalLabor Relations Board at Washington, D. C.4.All parties hereto expressly waive the right to a hearing inthismatter and making of findings of fact and conclusions oflaw by the National Labor Relations Board, and expressly agreeand consent that the National Labor Relations Board may enteran Order providing as follows :The Respondent, George Benz Sons, Inc., shall:I.Cease and desist from :a. Interfering with, restraining, and coercing its employees inthe exercise of their rights to self-organization, to form, join,representatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mu-tual aid and protection, as guaranteed' ;by Section 7 of the Na-tional Labor Relation Act;b.Dominating or interfering with the administration of BenzInside Plant Employees Association or with the formation oradministration of any other labor organization of its employees,and from contributing financial or other support to the BenzInside Plant Employees Association or any other labor organiza-tion of its employees ;c.Recognizing the Benz Inside Plant Employees Association asthe representative -of any of its employees for the, purpose ofdealing with the Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or conditionsof work;d.Giving effect to the agreement entered into September 1,1937, and any other agreement entered into with the Benz InsidePlant Employees Association with regard to rates of pay, wages,hours of employment, or other conditions of work.II.Take the following affirmative action to effectuate thepolicies and purposes of the National Labor Relations Act :a.Withdraw all recognition from the Benz Inside Plant Em-ployeesAssociation as representative of any of its employeesfor the purpose of dealing with the Respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or other conditions of work, and completely disestablish any and 148DECISIONS OF NATIONAL LABOR' RELATIONS BOARDall relationship. with=the:..Benz,:Inside'Plant Employee..ASsocia-tion as such representative;b. Instruct all Respondent's officials and agents, includingsuperintendents, foremen, and other supervisory employees, byposting notices as provided in paragraph II (c) of this Order,that they shall not in any manner interfere with, restrain, orcoerce Respondent's employees in the exercise of their rights ofself-organization, to form or join or assist labor, organizations, tobargain collectively through representatives of their own choos-ing, or to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid and protection;c.Post and keep posted for a period of at least 60 days fromthe date of the issuance:,of the. Order herein agreed..to in- severalconspicuous places throughout its plant at St. Paul, Minnesota,copies of the notice to employees which is attached hereto andmade a part hereof and marked Appendix A;d.Notify the Regional Director' for the Eighteenth Region inwriting'within ten days of the date of the issuance of the Orderherein what steps Respondent has taken to comply herewith.5.The parties hereto agree and consent to the entry by theEighth Circuit Court of Appeals of an enforcement order em-bodying the terms of the Board Order agreed to above, and allparties hereby waive further. notice of the application for and,the entry of such court order, provided that a certified copy ofsaidOrder shall be served upon the Respondent immediatelyfollowing its issuance.6.Warehouse Employees Union, Local 503 (A. F. of L.), here-by requests permission to withdraw and withdraws the Petitionfor Investigation and Certification of Representatives Pursuantto Section 9 (c) of the National Labor Relations Act heretoforefiled in the Eighteenth Regional Office of the National LaborRelations Board with reference to the production and distribu-tion workers of George Benz Sons, Inc.7.The Benz Inside Plant Employees Association hereby re-quests permission to withdraw and withdraws the Petition forInvestigation and Certification of Representatives Pursuant toSection 9 (c) of the National Labor Relations Act heretoforefiled with the Eighteenth Regional Office of the National LaborRelations Board relative to the inside plant workers of GeorgeBenz Sons, Inc., and also hereby withdraws all charges hereto-fore filed with said Regional Office of the National Labor Rela-tionsBoard alleging unfair labor practices by George BenzSons, Inc.A GEORGE BENZSONS, INC.1498.All stipulations herein made are subject to the approval ofthe Board, and should the Board fail to approve the terms andconditions contained herein within 21 days from the date hereof,this stipulation shall be null and void, and of no effect, and theproceedings in this matter shall be in the same status as thoughno stipulations had been entered into.9.This stipulation constitutes the entire agreement betweenthe parties, and no verbal agreement of any kind has been madewhich varies, alters, or adds to this stipulation.Attached to the stipulation and marked "APPENDIX A" is the follow-ing notice :NOTICE TO EMPLOYEESIn accordance with the National Labor Relations Act, GeorgeBenz Sons, Inc. announces to its employees the policy the companywill follow with respect to their rights of self-organization.Thecompany will not interfere in, any way with the right of its em-ployees to join or assist the Warehouse Employees' Union 503, orany other labor organization.The company withdraws all recognition from, and completelydisestablishes the house union (Benz Inside Plant Employees As-sociation) as the representative of any of its employees for thepurpose of dealing with the company concerning grievances, labordisputes, wages, rates of pay, hours of employment or other condi-tions of employment.This means that any contract between thecompany and the house union is no longer in effect.The company policy will conform to Section 7 of the NationalLabor Relations Act, which reads as follows :Employees shall havethe rightto self-organization,to form, join,or assistlabor organizations,to bargain collectively through representatives of theirown choosing,and to engagein concerted activities, for the purpose ofcollectivebargainingor other mutual aid or protection.On May 15, 1940, the Board issued and duly served on.the parties, ancase, and, in accordance with Article II, Section 36, of National LaborRelations Board Rules and Regulations-Series 2, as amended, trans-ferring the case to and continuing it before the Board for the purposeof entry of a decision and order pursuant to the provisions of the.stipulation.Upon the basis of the stipulation and the entire record in the case,the Board makes the following :283035-42-vol. 24-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, George Benz Sons, Inc., is a Minnesota corporationwith its principal offices at 367-377 Grove Street, St. Paul, Minnesota,and a warehouse and place of business in the same city, where it isengaged in the business of rectifying, bottling, storing, selling, anddistributing wines, spirituous liquors, and other alcoholic beverages.All the raw materials used by the respondent in its business, consist-ing principally of whisky, brandy, wine, gin, neutral spirits, and otherliquors and alcoholic beverages and bottles, to the value of approxi.mately $1,000,000 annually, are transported to the respondent's placeof business in interstate commerce from points located outside theState of Minnesota.Large quantities of the products distributed bythe respondent from its warehouse, consisting principally of whiskies,wines, gins, cordials, brandies, cognacs, champagnes, liquors, and otheralcoholic beverages, valued at about $90,000, and constituting about 5per cent of the total value of the products so distributed; are likewisetransported in interstate commerce to points located outside the Stateof Minnesota.-We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.Therespondent stipulated, and we find, that it is engaged in interstatecommerce within the meaning of Section 2 (6) and (7) of the Act.H. THE ORGANIZATION INVOLVEDWarehouse Employees Union, Local 503, of the Brotherhood ofTeamsters, Chauffeurs, Stablemen, & Helpers of N. A., affiliated withthe A: F. of L., and Benz Inside Plant Employees Association arelabor organizations, within the meaning of Section 2 (5) of the Act.ORDERUpon the basis of the foregoing findings of fact, the stipulation,and the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, George Benz Sons, Inc., St. Paul,Minnesota, shall:1.Cease and desist from :(a) Interfering with, restraining, and coercing its employees inthe exercise of their rights to self-organization, to form, join, orJ GEORGE.BENZ SONS, INC.151assist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities, forthe purpose of collective bargaining or other mutual aid and protec-tion, as guaranteed by Section 7 of the National Labor Relations Act;(b)Dominating or interfering with the administration of BenzInside Plant Employees Association or with the formation or admin-istration of any other labor organization of its employees, and fromcontributing financial or other support to the Benz Inside Plant Em-ployees Association or any other labor organization of its employees;(c)Recognizing the Benz Inside Plant.Employees Association asthe representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, ratesof pay; hours of employment, or conditions of work;(d) Giving effect to the agreement entered into September 1, 1937,and any other agreement entered into with the Benz Inside Plant Em-ployees Association with regard to rates of pay, wages, hours of em-ployment, or 'other conditions of work.2.Take the following affirmative action which the Board finds will:effectuate the policies and purposes of the National Labor Relations,Act:(a)Withdraw all recognition from the Benz Inside Plant Em-ployees Association as representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditionsof work, and completely disestablish any and all relationship with theBenz Inside Plant Employees Association as such representative;(b) Instruct all respondent's officials and agents, including super-intendents, foremen, land other supervisory employees, by postingnotices as provided in paragraph II (c) of this Order, that they shallnot in any manner interfere with, restrain, or coerce respondent'semployees in the exercise of their rights of self-organization, to form,or join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid andprotection ;(c)Post and keep posted for a period of atleast60 days from thedate of the issuance of the Order herein in several conspicuous placesthroughout its plant at St. Paul, Minnesota, copies of the followingnotice to employees :NOTICE TO EMPLOYEESIn accordance with the National Labor Relations Act, GeorgeBenz Sons, Inc. announces to its employees the policy the com-pany will follow with respect to their rights of self-organization. 152DECISIONS OF, NATIONAL LABOR RELATIONS BOARDThe company will not interfere in any way with the right of itsemployees to join or assist the Warehouse Employees' Union 503,or any other labor organization.The company withdraws all recognition from, and completelydisestablishes the house union (Benz Inside Plant EmployeesAssociation) as the representative of any of its employees forthe purpose of dealing with the company concerning grievances,labor disputes, wages, rates of pay, hours of employment or otherconditions of employment.This means that,any contract betweenthe company and the house union is no longer in effect.The company policy will conform to Section 7 of the NationalLabor Relations Act, which reads as follows :Employees shallhave the rightto self-organization,to form,join, orassist labor organizations,to bargaincollectively throughrepresentatives oftheir own choosing,and to engagein concertedactivities,,for the purposeof collectivebargainingor other mutualaid or protection.(d)Notify the Regional Director for the Eighteenth Region inwriting,within ten days of the date of the issuance of the Orderherein,what steps respondent has taken to comply herewith.